UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1347


AARON LEE HAIRSTON,

                     Plaintiff - Appellant,

       v.

SALLY JACKSON, Family Court Judge; THE FAMILY COURT OF
BERKELEY COUNTY, MARTINSBURG; WEST VIRGINIA BUREAU FOR
CHILD SUPPORT ENFORCEMENT; JENNIFER C. SHOMO; EDYTHE NASH
GAISER, State Supreme Court Clerk; THE STATE SUPREME COURT FOR ITS
ACQUIESCE TO THE CLERKS UNCONSTITUTIONAL CONDUCT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00174-GMG)


Submitted: August 26, 2021                                   Decided: September 9, 2021


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Lee Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron Lee Hairston appeals the district court’s order accepting in part the

recommendation of the magistrate judge and dismissing Hairston’s complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Hairston v. Jackson, No. 3:20-cv-00174-GMG (N.D.W. Va.

Mar. 22, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2